11 Ill. App.2d 238 (1956)
136 N.E.2d 542
Phyllis J. Alaimo, as Administratrix of Estate of Robert C. Alaimo, Deceased, and Judge & Dolph, Ltd., for Use of Hartford Accident & Indemnity Company, Appellees,
v.
Henry F. Du Pont, Appellant.
Gen. No. 46,805.
Illinois Appellate Court  First District, Third Division.
June 13, 1956.
Rehearing denied July 18, 1956.
Released for publication September 12, 1956.
Eckert, Peterson & Lowry, for appellant.
A.R. Peterson, Harold W. Huff, Herbert C. Loth, Jr., of counsel.
Augustine J. Bowe, William J. Bowe, and John D. Casey, for appellees.
John Bowe, of counsel.
(Abstract of Decision.)
Opinion by JUDGE FEINBERG.
Affirmed in part and reversed in part and remanded for a new trial.
Not to be published in full.